Title: To Thomas Jefferson from James Oldham, 23 July 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond July 23rd. 05.
                  
                  I am sorry to inform you James Hemings has not acted agreeable to his promis. On Saterday morning Last he ast me to let him go as far as his Unkel Roberts and he would return in fifteen minits, in the corse of one Hour afterwards as he had not retur’d I Stopd over to Robert Hemings and found he had not bin to se him. have not hearn any worde of him more than on Sunday Morning he past thro the Lox in a boat. and I think it very Probabel he has gon on to Linch-burge or bent creek: his being so much affected at the thots of being plaisd in confinment and exposing so grait a desir to return volentaryly Home was the onley inducement to me to befriend him, I surmise but Little good will ever become of him.
                  On Wensday the 17th. inst. I sent up a 11 dores by Jonson Row. 4 double dores Nos. 18. 19. 20 & 25 7 other Do. Nos. 21. 22. 23. 24. 26. 27. & 32. all of which are Numberd on the upper edges of Top rails, have 6 others finishd which will send of by the first conveyance.
                  Adue & may Heaven bless You. Your Obt Humble Sevt.
                  
                     James Oldham
                     
                  
               